 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
         WEDI CORP.,
 6
                                 Plaintiff,
 7                                                           C15-671 TSZ
              v.
 8                                                           MINUTE ORDER
         BRIAN WRIGHT, et al.,
 9
                                 Defendants.
10
          The following Minute Order is made by direction of the Court, the Honorable
11
     Thomas S. Zilly, United States District Judge:
12         (1)   Having reviewed the parties’ Joint Status Report, docket no. 339, 1 the
     Court SETS the following dates and deadlines:
13
                     (a)     A jury trial of two-to-three days in duration on the Lanham Act and
14            Washington Consumer Protection Act claims that are premised solely on the
              allegedly false advertisement that “Hydro-Blok Products are ICC-ES Tested and
15            Certified” is SCHEDULED for September 27, 2021.

16                    (b)    A Pretrial Conference is SET for September 17, 2021, at 10:00 a.m.

17                   (c)     Any additional motions in limine shall be filed by August 26, 2021.
              Trial briefs, proposed jury instructions, proposed voir dire questions, and an
18            agreed pretrial order 2 shall be filed by September 10, 2021.

19
     1
20  Contrary to wedi Corp.’s belief, nothing in the memorandum disposition of the United States
   Court of Appeals for the Ninth Circuit, docket no. 335, suggests that wedi Corp. should be
21 permitted to amend its operative pleading or engage in further discovery.
     2
         The agreed pretrial order shall be filed in CM/ECF and shall also be attached (as a Word
22 compatible file) to an e-mail sent to ZillyOrders@wawd.uscourts.gov. Notwithstanding Local

23

     MINUTE ORDER - 1
 1          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 18th day of May, 2021.
 3

 4                                                        William M. McCool
                                                          Clerk
 5
                                                          s/Gail Glass
 6                                                        Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
   Civil Rule 16.1, the exhibit list to be included in the agreed pretrial order shall be prepared in
20 table format with the following columns: “Exhibit Number,” “Description,” “Admissibility
   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,” and
21 “Admitted.” The latter column is for the Clerk’s convenience and shall remain blank, but the
   parties shall indicate the status of an exhibit’s authenticity and admissibility by placing an “X”
   in the appropriate column. Duplicate documents shall not be listed twice: once a party has
22 identified an exhibit in the pretrial order, any party may use it.

23

     MINUTE ORDER - 2
